
	
		II
		111th CONGRESS
		2d Session
		S. 3383
		IN THE SENATE OF THE UNITED STATES
		
			May 18, 2010
			Mr. DeMint introduced
			 the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To temporarily prohibit United States loans to the
		  International Monetary Fund to be used to provide financing for any member
		  state of the European Union, and for other purposes.
	
	
		1.Temporary prohibition on
			 United States loans to the International Monetary Fund to be used for financing
			 for any member state of the European Union
			(a)In
			 generalSection 17 of the
			 Bretton Woods Agreements Act (22 U.S.C. 286e–2) is amended by adding at the end
			 the following:
				
					(e)Restriction on
				loans to member states of the European UnionA loan may not be made under this section
				in a calendar year to enable the International Monetary Fund to provide
				financing, directly or indirectly, to any member state of the European Union,
				until the ratio of the total outstanding public debt of each such member state
				to the gross domestic product of the member state, as of the end of the most
				recent fiscal year of the member state ending in the preceding calendar year,
				is not more than 60
				percent.
					.
			(b)Temporary United
			 States opposition to International Monetary Fund financing for any member state
			 of the European UnionThe
			 Bretton Woods Agreements Act (22 U.S.C. 286 et seq.) is amended by adding at
			 the end the following:
				
					68.Temporary
				opposition of United States to International Monetary Fund financing for any
				member state of the European UnionThe Secretary of the Treasury shall instruct
				the United States Executive Director of the Fund to use the voice and vote of
				the United States to oppose the provision of financing by the Fund, directly or
				indirectly, to any member state of the European Union in a calendar year, until
				the ratio of the total outstanding public debt of each such member state to the
				gross domestic product of the member state, as of the end of the most recent
				fiscal year of the member state ending in the preceding calendar year, is not
				more than 60
				percent.
					.
			
